Citation Nr: 0717293	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  90-25 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1974 until May 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1991 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Buffalo, 
New York.  The RO in St. Petersburg, Florida, subsequently 
assumed jurisdiction over the case.  

This matter was previously before the Board in October 2003 
and April 2006.  On those occasions, remands were ordered to 
accomplish additional development.  It is additionally noted 
that the veteran had previously been represented by private 
attorney Michael A. Steinberg.  However, in a written 
communication dated in March 2005, that attorney withdrew his 
representation.  The veteran has received letters informing 
him of the role of Veterans Service Organizations, but has 
not expressed a desire for new representation.


FINDINGS OF FACT

The competent evidence does not show that the veteran is 
precluded from all forms of substantially gainful employment 
as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19, 4.71a, Diagnostic Code 5010-5055 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a June 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to disability ratings or effective dates.  
However, such notice was provided in a later June 2006 
communication.   In any event, because the instant decision 
denies the veteran's claim, no effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Although appropriate VCAA notice was not provided prior to 
the initial adjudication on appeal, the June 2005 letter 
discussed above is fully compliant and was followed by a 
readjudication of the appeal.  See Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a meaningful 
opportunity to participate effectively in the processing of 
... claim by VA") (citing Pelegrini, 18 Vet. App. at 122-24).  
Therefore, any timing deficiencies as to the initial adverse 
adjudication have been cured.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Moreover, efforts were undertaken 
to obtain documents affiliated with a disability 
determination by the Social Security Administration (SSA).  
That agency responded, indicating that no such records could 
be found.  The veteran was informed of this negative search 
in a November 2006 letter from VA.  

Further regarding the duty to assist, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of 
"one 60 percent disability" or "one 40 percent disability," 
the following will be considered as one disability: (1) 
disability of one or both lower extremities, including the 
bilateral factor, if applicable; (2) disabilities resulting 
from one common etiology; (3) disabilities affecting a single 
body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  Id.  
In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

The veteran filed his TDIU claim in October 1990.  He is 
service-connected for 
post-traumatic disc disease at L4-L5, rated as 20 percent 
disabling from April 1, 1988 until October 25, 1993, and as 
40 percent disabling as of October 25, 1993.  He also has a 
10 percent rating for L4-L5 radiculopathy of the left lower 
extremity, rated at 10 percent disabling from October 25, 
1993.  Finally, he has noncompensable ratings for 
tenosynovitis of the bilateral thumbs, dislocation of the 
index finger of the left hand, pes planus of the right foot, 
and minimal degenerative changes in the right first 
metatarsal joint.  

Based on the above, the veteran's combined disability 
evaluation was 20 percent from April 1, 1988, until October 
25, 1993.  From October 25, 1993, until September 23, 2002, 
he had a combined disability evaluation of 40 percent.  
Finally, from September 23, 2002, onward, his combined 
disability evaluation is 50 percent.  

In the present case, then, the veteran fails to meet the 
thresholds for an award of TDIU as set forth under 38 C.F.R. 
§ 4.16(a).  However, a grant of TDIU would still be 
appropriate if the competent evidence otherwise demonstrates 
that the veteran is unable to secure or follow a 
substantially gainful occupation.  

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  In a VA Form 21-8940 received by the RO in 
October 1990, the veteran indicated that he had never worked, 
but rather was a student at a vocational school for welding 
when he became disabled.  He stated that he was too disabled 
to work as of November 1986.  

Regarding educational background, the veteran reported that 
he had completed high school and three years of college.  He 
also noted participation in a consolidated welding program 
and scuba diving school.  He noted that his service-connected 
back disability prevented him from obtaining gainful 
employment due to restrictions in standing, sitting, 
stooping, crouching, bending, or reaching.  He added that he 
could not carry more than 25 pounds.  

The veteran submitted another VA Form 21-8940 in May 2003, 
containing the same essential information as was provided in 
1990.  

Again, the veteran contends that his service-connected low 
back disability precludes him from engaging in substantially 
gainful employment.  However, a review of the objective 
evidence does not support the veteran's claim of 
unemployability.  Indeed, a VA examiner in January 2007 noted 
that the pathology shown on x-rays was minimal, and there was 
no evidence of radiculopathy or other neurologic problems.  
The examiner went on to state that there appeared to be a 
psychological component to the veteran's back complaints.  He 
added, however, that psychological pain could appear real to 
the veteran and that, if employed, a sedentary job was 
probably necessary.  The examiner further acknowledged the 
possibility of significant lower extremity weakness, as 
suggested by some of the medical records.  However, after 
reviewing the file, the VA examiner believed that such 
weakness was related to steroid use to treat the veteran's 
nonservice-connected sarcoidosis and not to his spine 
disability.  

In sum, although the January 2007 VA examiner did state that 
the veteran's psychological pain would likely limit the 
veteran to sedentary work, he did not 
opine that the veteran is precluded from substantially 
gainful employment due to a service-connected disability.  In 
fact, he clearly stated that the veteran was "employable 
from a spine standpoint."  Moreover, while that examiner 
acknowledged that the record suggested lower extremity 
weakness, he attributed this to a nonservice-connected 
condition.  This is consistent with the evidence of record, 
which includes a February 1986 letter written by a pulmonary 
doctor finding that the veteran's profound muscle weakness 
was due to sarcodosis.  A February 1987 VA letter also noted 
that the veteran's ability to ambulate had been impaired by 
sarcoidosis, which was affecting his central nervous system.  
Therefore, because it was caused by a nonservice-connected 
disability, the impact of the lower extremity weakness on the 
veteran's employability is not for consideration under 
38 C.F.R. § 4.16.  

Because the January 2007 opinion was offered following a 
review of the claims file, it is found to be highly 
probative.  It is recognized that an objective examination of 
the veteran was not performed, because the veteran failed to 
show up for his scheduled appointment.  In this regard, the 
veteran was informed in a November 2006 letter that if he 
failed to report for examination without good cause, his 
claimed would be rated based on the evidence of record.  
Under these circumstances, the probative weight of the VA 
examiner's opinion will not be discounted simply because the 
veteran was not present.  In any event, it is noted that 
no other competent opinion of record refutes the January 2007 
opinion.  

Again, no competent evidence of record finds that the veteran 
is unemployable due to service-connected disability.  A 
February 1986 letter written by a pulmonary doctor did find 
that the veteran should not pursue any occupation, such as 
welding, involving inhalation of potentially toxic agents.  
However, such restriction is related to nonservice-connected 
sarcoidosis and not to any service-connected disability.  

The Board has considered a May 1981 letter written by a 
Department Head at San Bernadino Valley College.  That letter 
indicated that the veteran had sporadic absences and reduced 
hours seemingly "due to an alleged injury from a previous 
incident."  However, the letter did not state that the 
veteran's absences and reduced hours were due to a service-
connected back disability.  

In sum, the evidence of record does not demonstrate that the 
veteran is unable to obtain and maintain substantially 
gainful employment as a result of service-connected 
disabilities.  The veteran himself holds such belief, but he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


